Citation Nr: 0630958	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound of the right knee.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from March 1968 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
residuals of a shell fragment wound of the right knee.  

In April 2005, the Board remanded this matter for additional 
development.  The requested development has been 
accomplished, and the case has been returned to the Board for 
review.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  There is no medical evidence establishing a nexus between 
the veteran's current right knee disability and service.


CONCLUSION OF LAW

Residuals of a shell fragment wound of the right knee were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1154(b) (West 2002); 38 C.F.R
§§ 3.303, 3.304(d) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA'S Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, the Court further 
held that, under 38 C.F.R. § 3.159(b), VA must request the 
claimant to provide any evidence  in his possession that 
pertains to the claim.  Id. at 120-21.  The Court has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159. 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

By letter dated in January 2004, the RO provided the veteran 
with notice regarding his claim for service connection.  This 
notice letter described the evidence required to substantiate 
a claim of service connection and explained VA's duty to 
assist the veteran in developing his claim.  Additionally, 
the January 2004 letter specified what evidence VA was 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  The notice also informed the 
veteran that he should submit any relevant evidence in his 
possession.  See also April 2005 VA letter. Although the 
January 2004 notice did not provide the veteran with 
information regarding establishing an effective date and a 
disability rating for the disability on appeal, notice on 
those elements was provided to the veteran in an April 2006 
supplemental statement of the case. 

The Board notes that the January 2004 VCAA notice was 
provided after the initial unfavorable rating decision, and 
therefore did not comply with the timing requirements set 
forth in Pelegrini.  The Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with opportunities to submit 
evidence in support of his claim and to respond to VA 
notices.  Additionally, the preponderance of the evidence 
weighs against the veteran's service connection claim; thus, 
the untimely notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, is not prejudicial to the veteran.  
Accordingly, the Board will proceed with a decision in this 
appeal. 

B.	Duty to Assist

VA, through the RO, has complied with the duty to assist the 
veteran in the development of this claim.  The RO made 
reasonable efforts to obtain the relevant evidence identified 
by the veteran.  The record in this case includes VA and 
private medical records.  The veteran was afforded a VA 
examination in September 2005.

In the April 2005 remand by the Board, the RO was directed to 
obtain medical records from VAMC Oakland, where the veteran 
claims to have received treatment for shell fragment wounds 
to the right knee.  The RO subsequently requested that the 
veteran provide the dates that he was treated at VAMC 
Oakland, but the veteran did not respond.  VA medical reports 
from the VAMC in Pittsburgh, Pennsylvania were received 
however.  Accordingly, as all records that have been 
reasonably identified by the veteran have been obtained, the 
Board finds that the duty to assist has been satisfied.   

II.  Analysis of Claim

The veteran seeks service connection for the residuals of a 
shell fragment wound of the right knee.  He contends that his 
current knee disability is related to injuries suffered 
during a mortar attack.  

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  38 U.S.C.A. § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.  Kessel v. West, 13 
Vet. App. 9 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the undisputed evidence shows that the veteran 
has a current right knee disability and that he incurred an 
right knee injury in service.  On VA examination in September 
2005, the VA examiner diagnosed a partial tear of the 
quadriceps tendon with extensive edema in the vastus 
lateralis and vastus intermedius muscles.  Additionally, the 
evidence shows that the veteran engaged in combat with the 
enemy.  See Unit records obtained from the U.S. Armed 
Services Center for Research of Unit Records; see also 
VAOPGCPREC 12-99.  The veteran's lay assertions therefore 
will be accepted as sufficient proof of sustaining a knee 
injury while in service.

In light of the foregoing, the ultimate disposition of this 
case rests upon the determination of whether there is a nexus 
between the veteran's in-service right knee injury and his 
current right knee disability.  As previously noted, the 
38 U.S.C.A. § 1154(b) presumption only relates to the 
question of in-service incurrence, it does not relate to the 
question of whether there is competent evidence creating a 
nexus between the in-service event and current disability.

The service medical records are limited to the March 1968 
entrance examination.  The report of the entrance examination 
reflects that a right knee scar was noted.  No other right 
knee conditions were noted during that examination. 

The post-service medical records include private and VA 
medical records, dated from 1999 to 2006.  These medical 
records do not provide any evidence relating the veteran's 
right knee disorder to service.  The earliest post-service 
evidence of treatment for a right knee disability is dated in 
1999, some 28 years after service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).   

Additionally, in September 2005, the veteran had a VA 
examination of the right knee.  The VA examiner reviewed the 
claims file, interviewed the veteran, and examined him.  The 
examiner was asked to provide an opinion regarding whether 
any current disorder of the right knee is related to shell 
fragment wounds sustained during service.  The VA examiner 
noted that the veteran injured the right quadriceps tendon in 
1999.  The veteran reported that he was exiting a building 
and fell down the steps.  The veteran reported that he 
subsequently underwent physical therapy for the right leg, 
including heat, electrical stimulation and walking, and was 
fitted with a permanent brace and a straight cane.  After the 
examination, the VA examiner diagnosed a partial tear of the 
quadriceps tendon with extensive edema in the vastus 
lateralis and vastus intermedius muscles.  Moderate effusion 
of the knee was also noted.  The examiner found no evidence 
of acute fracture or dislocation.  The VA examiner opined 
that the veteran's right knee condition was not related to 
any shell fragment wound.  The examiner noted that x-rays did 
not show any foreign bodies or fragments to support the 
veteran's claim of incurring shell fragment wounds of the 
knee.  The examiner also observed that there was only one 
scar on the right knee and that a right knee scar was noted 
upon entrance into service.  There was no evidence of shell 
fragment wound; therefore, the veteran's right knee condition 
and scar were not related to any shell fragment wound.

Upon review of the evidence, the Board finds that there is a 
preponderance of evidence against the claim of service 
connection for residuals of a right knee shell fragment 
wound.  The competent medical evidence of record does not 
etiologically relate the veteran's current right knee 
disorder to service.  The Board recognizes the veteran's 
contention that his current right knee disorder was caused by 
shrapnel injuries during service.  However, the veteran's own 
assertion is not sufficient to provide a nexus to service.  
Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Because there is no competent 
medical evidence supporting the finding that the veteran's 
right knee disability is related to active service, the 
appeal must be denied. 


ORDER

Service connection for residuals of a shell fragment wound of 
the right knee is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


